AMIDON, District Judge.
The bill in Luten v. Allen charges infringement of patent No. 818,386, issued to plaintiff April 17, 1906. The bill in Luten v. Young charges infringement of patent No. 853,203, issued to plaintiff May 7, 1907. The cases were heard together in the trial court and here. The lower court sustained motions to dismiss, because the patents (copies of which were attached to the bill) were devoid of patentable invention (254 Fed. 587 and 591), and the present appeal seeks a review of that decree.
For reasons set forth in opinion filed January 15, 1920, in Luten v. Wilson Reinforced Concrete Co., 263 Fed. 983,- C. C. A.-, the decrees are affirmed.